Title: To James Madison from Anthony Terry (Abstract), 10 April 1805
From: Terry, Anthony
To: Madison, James


  10 April 1805, Cádiz. “Referring to what I had the pleasure of addressing you ⅌ duplicate on the 3d. instant; the object of the present is to advise you, that yesterday appear’d off this Port the Toulon Fleet composed of Eleven Ships, Six Frigates & two Brigs with Six thousand Troops on board, and this morning th<e> Spanish Fleet sailed from this Bay compos<e>d of Six Ships & a Frigate with two thousa<nd> five hundred men, in company of a French 74. a Frigate & a Corvette, their destination unknown.
“The English that was cruising off this Port composed of Five Ships a Frigate and a Brig were at Anchor rece<i>ving Provissions, but were lucky enough to receive intelligence about two hours before the French appeared & in conseqce. made Sail immediately.”
